IN THE
              ARIZONA COURT OF APPEALS
                                DIVISION ONE


              DENISE RENE BUTKIVICH, Petitioner/Appellee,

                                         v.

          PAUL MICHAEL CONTRERAS, Respondent/Appellant,

    ARIZONA DEPARTMENT OF ECONOMIC SECURITY, Appellee.

                            No. 1 CA-CV 14-0350
                                FILED 1-15-2015

           Appeal from the Superior Court in Maricopa County
                          No. FC 2007-052520
             The Honorable Julie P. Newell, Judge Pro Tem

                      VACATED AND REMANDED


                                  COUNSEL

Denise Rene Butkivich, Glendale
Petitioner/Appellee in Propria Persona

Paul Michael Contreras, Temple City, California
Respondent/Appellant in Propria Persona

Arizona Attorney General’s Office, Phoenix
By Carol A. Salvati
Counsel for Appellee Arizona Department of Economic Security
                   BUTKIVICH/ADES v. CONTRERAS
                         Decision of the Court



                           DECISION ORDER

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Randall M. Howe joined.


¶1            Paul Contreras (“Father”) and Denise Butkivich (“Mother”)
have one child in common. In 2008, the superior court issued custody and
parenting time orders and referred the issue of child support to the State’s
child support enforcement program (“Title IV-D court”). In October 2008,
the Title IV-D court ordered Father to pay $439 per month in current child
support, plus $60 in arrearages.

¶2            On November 21, 2011, Father filed a petition to modify
parenting time and child support. Among other things, Father sought
reduction of his child support obligation to $588 “bi monthly.” Mother
opposed Father’s request. After an evidentiary hearing in April 2012, the
superior court ruled regarding parenting time but referred Father’s child
support modification request to the Title IV-D court for a hearing. The
Title IV-D court never addressed Father’s petition.

¶3            In 2014, Mother filed a petition to enforce child support
based on the 2008 support order, seeking arrearages totaling $28,602.47.
After a hearing, the Title IV-D court found Father in contempt and issued
an enforcement judgment order that included arrearages in the principal
sum of $19,256.92, plus interest of $4594.63, for the period of November 1,
2008 through February 28, 2014. Father timely appealed from that
judgment.

¶4            The State filed a Motion to Suspend Appeal and Revest
Jurisdiction in the Title IV-D Court. The motion noted that Father’s 2011
petition to modify child support had never been adjudicated and stated:

      A hearing on the Petition may result in an order modifying
      [Father’s] child-support obligation for a period included in
      the Enforcement Judgment and Order. If this matter can be
      resolved in the Title IV-D court, it could moot the issues
      raised in Father’s appeal.

A motions panel of this Court denied the State’s motion.




                                     2
                   BUTKIVICH/ADES v. CONTRERAS
                         Decision of the Court

¶5            Although the motions panel declined to stay this appeal, we
conclude Father’s 2011 child support modification petition must be
resolved before an enforcement judgment for arrearages is proper. If
Father’s modification petition is granted in whole or in part, it may affect
his child support obligation retroactive to December 1, 2011. See A.R.S.
§ 25-327(A) (Child support modification orders “are effective on the first
day of the month following notice of the petition for modification . . .
unless the court, for good cause shown, orders the change to become
effective at a different date.”). We therefore vacate the enforcement
judgment and order filed March 28, 2014, as well as the order of contempt.
We remand to the superior court with instructions to address Father’s
2011 child support modification petition. The court may thereafter
reconsider Mother’s petition to enforce child support, as well as the issue
of contempt, if appropriate.




                                   :ama




                                     3